Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 26, 2021

                                      No. 04-21-00077-CV

                   IN THE ESTATE OF CARLOS Y. BENAVIDES, JR.,

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2020-PB7-000138-L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER

        On March 5, 2021, appellant filed an emergency motion to stay a March 9, 2021 hearing
in cause number 2020-PB7-000138-L-1. We temporarily granted appellant’s motion, stayed the
March 9, 2021 hearing pending further order of this court, and ordered appellee to file a response
to appellant’s motion. Appellee filed her response on March 18, 2021, and on March 24, 2021,
appellant filed a reply. After reviewing appellant’s motion, appellee’s response, and appellant’s
reply, we DENY appellant’s motion. Our March 5, 2021 stay is hereby lifted.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court